DETAILED ACTION
Claims 1, 4-17, 20, 22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5-8, 14, 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nijim et al. (US 10250917) in view of Kolhi et al. (US 2015/0256581), and further in view of Sprenger et al. (US 2019/0332162).

Claim 1, Nijim teaches a method in a media asset presentation system, the method comprising:
“in response to the receiving of the indication of the condition (i.e. inserting break for signal loss) for contacting the user of the receiving device being satisfied, determining (i.e. if primary content did not contain breaks), by one or more processors, 
“automatically playing, by one or more processors, the media asset as based on the determination” (col. 11-12, lines 58-7).
Nijim is not entirely clear in teaching the specific feature of:
receiving, by one or more processors, an indication of a condition for contacting a user of a receiving device being satisfied;
 “in conjunction with a customer service message to the user”;
“media asset stored on the receiving device”;
“wherein the determining whether to automatically play the media asset stored on the receiving device is based on metadata stored on the receiving device associating the condition for contacting the user with the media asset stored on the receiving device, and wherein the metadata stored on the receiving device associating the condition for contacting the user with the media asset stored on the receiving device includes a service identifier (Service ID) associated with the condition for contacting the user and the media asset”.
Kohli teaches the specific feature of:
receiving, by one or more processors, an indication of a condition (i.e. network is slow) for contacting a user of a receiving device being satisfied (i.e. notifications indicating alternative content being played) (p. 0034);
“media asset stored on the receiving device” (i.e. locally stored) (p. 0006).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided notifications to users as 
Sprenger teaches the specific features of:
“in conjunction with a customer service message to the user” (i.e. sends notification to use) (p. 0067-0069);
“wherein the determining whether to automatically play the media asset stored on the receiving device is based on metadata stored on the receiving device (i.e. autoplay switch on or off) associating the condition for contacting the user with the media asset (i.e. automatically playing content), and wherein the metadata stored on the receiving device associating the condition for contacting the user with the media asset stored on the receiving device includes a service identifier (Service ID) (i.e. user preferences for favorite shows) associated with the condition for contacting the user and the media asset” (p. 0067-0070).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided auto play as taught by Sprenger to the system of Nijim to allow for favorite content to be played automatically (p. 0068).

Claim 5, Nijim is not entirely clear in teaching the method of claim 3 wherein the determining whether to automatically play a media asset stored on the receiving device as or in conjunction with a customer service message to the user includes identifying the media asset stored on the receiving device via the Service ID associated with the condition for contacting the user.
Kolhi teaches the method of claim 3 wherein the determining whether to automatically play a media asset stored on the receiving device as or in conjunction with a customer service message to the user includes identifying the media asset stored on the receiving device via the Service ID (i.e. account with network slow down) associated with the condition for contacting the user (p. 0030, 0034, 0063).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided notifications to users as taught by Kohli to the system of Nijim to allow for users to be aware when content is changing (p. 0034).

Claim 6, Nijim is silent regarding the method of claim 1 wherein the receiving the indication of the condition for contacting the user of the receiving device being satisfied includes receiving an indication regarding a television broadcast signal loss to the receiving device.
Kolhi teaches the method of claim 1 wherein the receiving the indication of the condition for contacting the user of the receiving device being satisfied includes receiving an indication regarding a television broadcast signal loss (i.e. network slow) to the receiving device (p. 0063).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided notifications to users as taught by Kohli to the system of Nijim to allow for users to be aware when content is changing (p. 0034).

Claim 7, Nijim is silent regarding the method of claim 6 wherein the determining whether to automatically play a media asset stored on the receiving device includes:
in response to receiving the indication regarding the television broadcast signal loss, identifying the media asset stored on the receiving device via metadata stored on the receiving device associating the condition for contacting the user with the media asset stored on the receiving device; and
determining to automatically play the media asset stored on the receiving device as or in conjunction with a customer service message to the user based on the identification of the media asset stored on the receiving device via the metadata.
Kolhi teaches the method of claim 6 wherein the determining whether to automatically play a media asset stored on the receiving device includes:
in response to receiving the indication regarding the television broadcast signal loss (i.e. network slow), identifying the media asset stored on the receiving device via metadata stored on the receiving device associating the condition for contacting the user (i.e. notification) with the media asset stored on the receiving device (i.e. locally stored advertisements) (p. 0034, 0063); and
determining to automatically play the media asset stored on the receiving device as or in conjunction with a customer service message (i.e. automatically suspend and play alternative content) to the user based on the identification of the media asset stored on the receiving device via the metadata (p. 0034, 0063).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided notifications to users as 

Claim 8,    Nijim teaches the method of claim 7 wherein the media asset is a video indicating alternative uses (i.e. playing secondary content is an indication of alternative use) of the receiving device (i.e. playing secondary content) in view of the signal loss (col. 11-12, lines 58-7).

Claim 14, Nijim teaches the method of claim 1 wherein the condition for contacting the user includes a status of the receiving device or an account of the user for cable or satellite broadcast television service associated with the receiving device that indicates the receiving device is not connected via the Internet for additional services (i.e. primary content cannot be received) and the media asset includes a video message regarding benefits (i.e. secondary content is an advertisement which is a message regarding benefits) of the receiving device being connected via the Internet for additional services (col. 11-12, lines 58-7).

Claim 16, Nijim is silent regarding the method of claim 1 wherein the condition for contacting the user is selection of a recorded program stored on the receiving device for playing from a beginning of the recorded program.
Kohli teaches the method of claim 1 wherein the condition for contacting the user is selection of a recorded program stored on the receiving device for playing from 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided notifications to users as taught by Kohli to the system of Nijim to allow for users to be aware when content is changing (p. 0034).

Claim 17 recites “a non-transitory computer-readable storage medium having computer-executable instructions stored thereon that, when executed by at least one processor” to perform the steps of claim 1.  Nijim inherently teaches “a non-transitory computer-readable storage medium having computer-executable instructions stored thereon that, when executed by at least one processor” to perform the steps of claim 1.

Claim 20 is analyzed and interpreted as an apparatus of claim 1.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable Nijim et al. (US 10250917) in view of Kolhi et al. (US 2015/0256581), and further in view of Sprenger et al. (US 2019/0332162), and further in view of Smith et al. (US 2006/0156352).

Claim 4,    Nijim is silent regarding the method of claim 3 wherein the Service ID associated with the condition for contacting the user is one of a plurality of Service 
Smith teaches the method of claim 3 wherein the Service ID associated with the condition for contacting the user is one of a plurality of Service IDs stored on the receiving device and wherein the plurality of Service IDs (i.e. unique IDs) includes one or more other Service IDs that each identifies a different television broadcast channel received by the receiving device as an addressable service (p. 0030-0032).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided unique IDs for client services as taught by Smith to the system of Nijim to allow for addressable services (p. 0032).

Claim 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nijim et al. (US 10250917) in view of Kolhi et al. (US 2015/0256581), and further in view of Sprenger et al. (US 2019/0332162), and further in view of Li (US 2018/0262809).

Claim 9,    Nijim teaches the specific feature of “the method of claim 8, further comprising:
“access additional information to address the signal loss” (col. 11-12, lines 57-8).
Nijim is silent regarding the specific feature of:

causing, via the receiving device, one or more interactive graphical user interface elements to be displayed that are selectable to access additional information to address the signal loss.
Li teaches the specific feature of:
“causing, via the receiving device, one or more interactive graphical user interface elements to be displayed that are selectable to access additional information”.
causing, via the receiving device, one or more interactive graphical user interface elements to be displayed that are selectable to access additional information to address the signal loss (fig. 6; p. 0023-0024).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided a notification for user interaction as taught by Li to the system of Nijim to allow for users to select alternative programming (p. 0023-0024).

Claim 10, Nijim teaches the specific feature of:
“video indicating alternative uses of the receiving device in view of the signal loss” (col. 11-12, lines 57-8).
Nijim is silent regarding the specific feature of:
“wherein the one or more interactive graphical user interface elements are displayed as part of or in conjunction with the video indicating alternative uses”
Li teaches the specific feature of:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided a notification for user interaction as taught by Li to the system of Nijim to allow for users to select alternative programming (p. 0023-0024).

Claim 11, Nijim is silent regarding the method of claim 9 wherein the one or more interactive graphical user interface elements are displayed as part of the customer service message to the user.
Li teaches the method of claim 9 wherein the one or more interactive graphical user interface elements are displayed as part of the customer service message to the user (fig. 6; p. 0023-0024).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided a notification for user interaction as taught by Li to the system of Nijim to allow for users to select alternative programming (p. 0023-0024).

Claim 12, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nijim et al. (US 10250917) in view of Kolhi et al. (US 2015/0256581), and further in view of Sprenger et al. (US 2019/0332162), and further in view of Hendricks et al. (US 2009/0031335).

Claim 12, Nijim is silent regarding the method of claim 1 wherein the condition for contacting the user is regarding a delinquent account of the user for data or content service associated with the receiving device and the media asset includes a message regarding addressing the delinquency of the account to avoid a service interruption.
Hendricks teaches the method of claim 1 wherein the condition for contacting the user is regarding a delinquent account of the user for data or content service associated with the receiving device and the media asset includes a message regarding addressing the delinquency of the account to avoid a service interruption (p. 0225, claim 17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided account status information as taught by Hendricks to the system of Nijim to allow the user to keep account status up to date (p. 0225).

Claim 22 is analyzed and interpreted as an apparatus of claim 12.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nijim et al. (US 10250917) in view of Kolhi et al. (US 2015/0256581), and further in view of Sprenger et al. (US 2019/0332162), and further in view of Ventrapragada et al. (US 2017/0064398).


Ventrapragada teaches the method of claim 1 wherein the condition for contacting the user is regarding a status of an account of the user for data or content service associated with the receiving device and the media asset includes a video message regarding a loyalty reward for the user due to the status of the account (fig. 1b; p. 0041).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided loyalty credits as taught by Ventrapragada to the system of Nijim to allow users to use credits for purchases (p. 0041).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nijim et al. (US 10250917) in view of Kolhi et al. (US 2015/0256581), and further in view of Sprenger et al. (US 2019/0332162), and further in view of Kaufman (US 2015/0324832).

Claim 15, Nijim is silent regarding the method of claim 1 wherein the condition for contacting the user is regarding whether one or more of: 
a maximum frequency threshold of playing the media asset stored on the receiving device has been reached and the media asset stored on the receiving device has been played a maximum total number of times.
Kohli teaches the specific feature of:
“media asset stored on the receiving device” (i.e. locally stored) (p. 0006).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided notifications to users as taught by Kohli to the system of Nijim to allow for users to be aware when content is changing (p. 0034).
Kaufman teaches the method of claim 1 wherein the condition for contacting the user (i.e. end session message) is regarding whether one or more of: 
“a maximum frequency threshold of playing the media asset has been reached and the media asset  has been played a maximum total number of times” (p. 0080).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided maximum play count as taught by Kaufman to the system of Nijim to allow for the system to rotate media (p. 0080).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-17, 20, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Claims 1, 4-17, 20, 22 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710.  The examiner can normally be reached on 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/           Primary Examiner, Art Unit 2426                                                                                                                                                                                             1/12/2021